DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 04/15/2021.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515) in view of Foerster et al (US 9,820,004).

Regarding Claims 1 and 11, Reynolds discloses a system (e.g., see Fig. 3; such as a set-top box 44) with corresponding method for dynamically displaying a guide interface element (see Fig. 5b; such as an program guide overlay 70; or Fig. 8; program guide overlay 90), the system comprising memory (see Col 1 lines 40-43; such as memory in a set-top box); input-output (I/O) circuitry (such as input-output (I/O) circuitry to receive 
Reynolds is silent about determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data; and generating the guide interface element for the determined display duration for display. 
In an analogous art, Foerster discloses, as in one embodiment, a timing component can determine or infer a duration for displaying an overlay based on various factors, including but not limited to: a point in the video where the overlay is to be initially displayed, a duration of the video following the point in the video where the overlay is to be initially displayed, total duration of the video, the user engagement score associated with the point in the video where the overlay is to be initially displayed, user engagement scores associated with segments or frames of the video following the point in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reynolds to include determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data; and generating the guide interface element for the determined display duration for display, as taught by Foerster to take advantage of automated duration of an overlay display to facilitate more efficient user interface, thus more enjoyable viewing experiences.

Regarding Claims 2 and 12, Foerster further discloses the determining, based at least in part on the characteristic of the guide data, the display duration for the guide interface element comprises determining an identifier based at least in part on a type or a value of the characteristic of the guide data (such as determine a frame number M corresponding to low engagement score); querying, a display duration data table storing a plurality of pre-defined time durations corresponding to a plurality of characteristics of the guide data, for a pre-defined time duration based on the determined identifier (equally querying a display duration data table such as video play timeline storing a plurality of pre-defined time durations corresponding to frames with low engagement score, for example, frames 45-75, 88-300 and 502-622); and retrieving, from the display duration data table, the pre-defined time duration as the display duration (e.g., see Col 14 lines 28-50; then direct overlay component 112 to display an overlay lasting the durations of frames 45-75, 88-300 and 502-622).

Regarding Claims 3 and 13, Foerster further discloses wherein the amount of information includes any of a total number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, or a total number of content assets contained in the guide data (e.g., see Col 14 lines 28-50; such as a total number of segments with low engagement score).

Regarding Claims 4 and 14, Foerster further discloses the characteristic of the guide data comprising an indicator of a type of the guide data, and the method further comprises determining a corresponding type of the guide interface element based on the type of the guide data; and retrieving a pre-defined duration associated with the determined corresponding type of the guide interface element as the display duration (e.g., see Col 14 lines 12-27).

Regarding Claims 5 and 15, Foerster further discloses the characteristic of the guide data comprising an indicator of an interest level in information contained in the guide data (e.g., see Col 13 lines 28-43), and the method further comprises identifying, from the guide data, one or more indicators relating to one or more content assets (e.g., see Col 14 lines 32-39); comparing the one or more content assets with an interest profile; determining an interest metric reflecting a matching level between the one or more content assets and the interest profile based on the comparing; and determining the display duration based on the interest metric (e.g., see Col 14 lines 39-50).

Regarding Claims 6 and 16, Foerster further discloses wherein the determining, based at least in part on the characteristic of the guide data (see Col 7 lines 23-50), the display duration for the guide interface element comprises determining a criticality level of the content asset at a time when the input is received (see Col 7 lines 23-65); such as determine low user engagement); and determining the display duration for the guide interface element also based at least in part on the criticality level (see Col 12 lines 28-55).



5.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515) and Foerster et al (US 9,820,004) as applied to claims 1, 6, 11 and 16 above, and further in view of Parampath et al (US 2019/0075353).

Regarding Claims 7 and 17, Foerster discloses the determining the criticality level of the content asset at a time when the input is received (see Col 7 lines 23-65); determining a content asset and querying a criticality table for a corresponding criticality level based on the content (e.g., see Col 10 lines 59-67) but is silent about determining a genre of the content asset and querying corresponding data based on the genre.
In an analogous art, Parampath discloses analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content (e.g., see Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Reynolds and Foerster to include determining a genre of the content asset and querying corresponding data based on the genre, as taught by Parampath to take advantage of known technique of using media theme to quickly identify and retrieve relevant topics.   

Allowable Subject Matter
6.	Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
In reference to Applicant’s arguments (pages 9-10)
Foerster relates to systems and methods for optimizing the timing at which an overlay is displayed over a video. Foerster describes at column 14, lines 32-35, a timing component which determines that an overlay should be displayed until a video reaches a particular frame, "based on the remaining amount of time left in the video and user engagement scores associated with the remaining segment in the video." Foerster merely describes dynamically modifying the display duration of an overlay based on the time left in the video being displayed in the background. Applicant respectfully submits that dynamically modifying the display duration of an overlay based on the amount of time remaining in the video being displayed in the background cannot reasonably be said to disclose or suggest determining a display duration for a guide interface element based on an amount of information contained in guide data itself, as set forth in independent claims I and 11 as amended.
Examiner’s response
Examiner respectfully disagrees. For example, Foerster, discloses, as in one embodiment, that a certain number of frames with low engagement score is equivalent to an indicator of an amount of information, and a display duration for the overlay (equivalent to the guide interface element) is based at least in part on a pre-defined duration associated with the indicated amount of information such as the number of frames with low engagement score (i.e., from frame N to frame M with low engagement score) (e.g., see Col 14 lines 35-50) contained in the guide data such as factor data used in timing component for determination. 

Conclusion
8.	Claims 1-7 and 11-17 are rejected.
	Claims 8-10 and 18-20 are objected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426